United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rancho Cordova, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0729
Issued: March 19, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 13, 2020 appellant filed a timely appeal from a September 16, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 16, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has met its burden of proof to reduce appellant’s wage-loss
compensation, effective September 17, 2019, based on her capacity to earn wages as an
information clerk.
FACTUAL HISTORY
On November 22, 2013 appellant, then a 48-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date she sustained injuries to her left hand, thumb, knee,
and hip when she slipped on a grape while in the performance of duty. She stopped work on
November 23, 2013.
OWCP accepted the claim for left knee contusion, lumbosacral sprain, left foot sprain, and
left thumb sprain.3 It paid appellant wage-loss compensation on the supplemental rolls effective
January 7, 2014 and on the periodic rolls effective April 6, 2014.
Appellant received treatment from Dr. Rudolf Iskander, Board-certified in physical
medicine and rehabilitation. In January 8 and 22, 2014 narrative and work status reports,
Dr. Iskander stated that appellant was capable of modified-duty work with restrictions of no
lifting/carrying over 10 pounds, limited driving of commercial vehicles to three hours per day,
repetitive bending/twisting to less than one hour per day, and occasional standing, walking, and
climbing of less than one hour per day.
On March 14, 2014 OWCP referred appellant for vocational rehabilitation services based
on Dr. Iskander’s January 22, 2014 report, which indicated that she was capable of performing
modified work duties.
In a June 10, 2014 memorandum, the vocational rehabilitation counselor determined that
appellant was capable of returning to work as an information clerk, under the Department of Labor,
Dictionary of Occupational Titles (DOT), No. 237.367-022, and an insurance clerk, under DOT
No. 214.362-022. Both positions were classified as sedentary in nature.
In a letter dated June 20, 2014, OWCP advised appellant that it had reviewed the plan for
her return to work as an information or insurance clerk. It determined the positions were within
her medical restrictions and informed appellant that she would receive 90 days of placement
assistance. OWCP explained that appellant’s wage-loss compensation benefits would be reduced
at the end of the 90-day placement assistance period based upon the salary of $10.00 to $13.00 per
hour.
In a July 21, 2014 report, Dr. Iskander indicated that appellant’s work restrictions were
lifting or carrying 15 to 20 pounds, repetitive bending/twisting less than three hours per day,
3

The record reflects that appellant has a prior claim for a September 6, 2011 work-related dog bite, under OWCP
File No. xxxxxx386. Appellant was released to full duty on September 16, 2011. The claim was administratively
handled by OWCP as no time lost. She was involved in a nonwork-related motor vehicle accident on
September 29, 2014.

2

standing, walking, and climbing occasionally up to two hours per day, and limited kneeling. In a
January 5, 2015 report, he released appellant to return to her usual work.
In a July 13, 2015 report, the vocational rehabilitation counselor noted that appellant
successfully completed her computer training for a certificate in medical insurance billing and
coding at Occupational Skills Center Computer Training. Placement services for appellant were
approved until November 20, 2015.
On December 1, 2015 the vocational rehabilitation counselor reported that on
November 30, 2015 appellant began working part time at a supermarket as a courtesy clerk.
OWCP informally adjusted appellant’s compensation payments beginning November 30, 2015,
based on her actual earnings.
On December 2, 2015 the vocational rehabilitation counselor completed a job classification
report for positions as an information clerk, DOT No. 237.367-022, and an insurance clerk, DOT
No. 214.362-022.
On March 25, 2016 the vocational rehabilitation counselor documented that the
information clerk position remained vocationally suitable in relation to appellant’s age, education,
and experience because of her training and work as a letter carrier and as an office clerk in an
appliance parts center. The vocational rehabilitation counselor noted that the information clerk
position had a weekly salary range from $410.00 to $436.00. The vocational rehabilitation
counselor recommended a rating of $10.25 per hour based on actual employer contacts.
On October 15, 2018 OWCP referred appellant for a second opinion examination with
Dr. Frank Guellich, a Board-certified orthopedic surgeon. Dr. Guellich was asked to address
whether appellant continued to suffer objective residuals of the November 22, 2013 employment
injury, which caused left knee contusion, lumbosacral sprain, left foot sprain, and left thumb
sprain. He was also specifically asked to address whether appellant was capable of performing
letter carrier duties. OWCP did not request that Dr. Guellich address appellant’s ability to perform
the duties of the information clerk position.
In a December 20, 2018 report, Dr. Guellich noted appellant’s history of injury and
treatment. He examined appellant and diagnosed: left thumb contusion and strain, industrial and
resolved; left foot contusion and strain, industrial and resolved; lumbosacral spine L3 to L5 disc
bulges, industrial, not resolved; and left knee mild patella facet arthritic changes, industrial, not
resolved. Dr. Guellich opined that appellant was partially disabled as a result of the employment
injury and unable to return to her letter carrier position.
On February 27, 2019 a supermarket representative advised that appellant began her
employment on November 5, 2015 performing clerical duties and worked between 16 and 24 hours
per week.
By letter dated June 3, 2019, OWCP requested that appellant provide a detailed description
of her job duties as a cashier or copies of the position description with the physical requirements.
On June 26, 2019 it received a response from appellant indicating that she scanned customers’
groceries, took payments, and occasionally bagged groceries.

3

On August 15, 2019 OWCP proposed to reduce appellant’s wage-loss compensation
benefits because she was no longer totally disabled and had the capacity to earn wages in the
position of information clerk, DOT No. 237.367-022, at the rate of $494.00 per week. It considered
appellant’s actual earnings as a cashier and explained that appellant had earned wages at the
supermarket since 2015 and her actual earnings did not represent her wage-earning capacity, as
she was paid for part-time employment.4 OWCP explained that appellant’s wage-earning capacity
was less than the current rate of pay of the job she held when injured and proposed to reduce her
wage-loss compensation to $2,005.00 each four weeks. It attached the job classification for
information clerk.5 OWCP allotted appellant 30 days to respond to the proposed reduction. No
response was received.
By decision dated September 16, 2019, OWCP found that appellant was able to perform
the position of information clerk and reduced her compensation effective September 17, 2019. It
found that the vocational rehabilitation counselor had properly considered all appropriate factors
and evidence and that the position of information clerk represented appellant’s loss of wageearning capacity (LWEC). OWCP noted that the report of Dr. Guellich was the most recent
medical report of record and constituted the weight of the medical evidence. It further related that,
while Dr. Guellich indicated that appellant could not return to the letter carrier position, he had
related that appellant was partially disabled as a result of the employment injury.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of the compensation benefits.6 An injured employee who is either unable to return
to the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on LWEC.7
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual wages
received by an employee if the earnings fairly and reasonably represent his or her wage-earning
capacity.8 Reemployment may not be considered representative of the injured employee’s wage-

4

OWCP noted that, while working part-time as a cashier/clerk, appellant was required to stand and/or walk the
entire shift, with a few minutes for breaks. It also noted that appellant would be handling items in excess of 10 to 20
pounds when bagging groceries.
The job description for the information clerk position, DOT 237.067.022, is as follows: “Answers inquiries from
persons entering establishment; provides information regarding activities conducted at establishment, and location of
departments, offices, and employees within the organization; informs customer of location of store merchandise in
retail establishment; provides information concerning services, such as laundry and valet services in hotel; receives
and answers requests for information from company officials and employees; may call employees or officials to
information desk to answer inquiries; and may keep record of questions asked.”
5

6

See J.F., Docket No. 19-0864 (issued October 25, 2019); C.H., Docket No. 19-0136 (issued May 23, 2019).

7

Id.

8

5 U.S.C. § 8115(a).

4

earning capacity when an injured employee has been released to full-time work, but working less
than full-time hours.9
If the actual earnings do not fairly and reasonably represent wage-earning capacity, or if
the employee has no actual earnings, the wage-earning capacity is determined with due regard to
the nature of the injury, the degree of physical impairment, the usual employment, age,
qualifications for other employment, the availability of suitable employment, and other factors and
circumstances, which may affect the wage-earning capacity in his or her disabled condition.10
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open labor
market under normal employment conditions. The job selected for determining wage-earning
capacity must be a job reasonably available in the general labor market in the commuting area in
which the employee lives. The fact that an employee has been unsuccessful in obtaining work in
the selected position does not establish that the work is not reasonably available in his or her
commuting area.11
OWCP must initially determine an employee’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The medical
evidence upon which OWCP relies must provide a detailed description of the employee’s medical
condition.12 Additionally, the Board has held that a wage-earning capacity determination must be
based on a reasonably current medical evaluation.13
In determining an employee’s wage-earning capacity based on a position deemed suitable,
but not actually held, OWCP must consider the degree of physical impairment, including
impairments resulting from both injury-related and preexisting conditions, but not impairments
resulting from post injury or subsequently-acquired conditions. Any incapacity to perform the
duties of the selected position resulting from subsequently-acquired conditions is immaterial to
LWEC that can be attributed to the accepted employment injury and for which the claimant may
receive compensation.14
When OWCP makes a determination of partial disability and of specific work restrictions,
it may refer the employee’s case to a vocational rehabilitation counselor authorized by OWCP for
selection of a position listed in the DOT or otherwise available in the open market, that fits the
employee’s capabilities with regard to his or her physical limitations, education, age, and prior
experience. Once this selection is made, a determination of wage rate and availability in the open
labor market should be made through contact with the state employment service, local Chamber

9

Federal (FECA) Procedure Manual, Part 2-- Claims, Determining Wage-Earning Capacity Based on Actual
Earnings, Chapter 2.815.2(b) (June 2013).
10

C.M., Docket No. 18-1326 (issued January 4, 2019).

11

Id.

12

J.H., Docket No. 18-1319 (issued June 26, 2019).

13

Id.

14

Id.

5

of Commerce, employing establishment contacts, and actual job postings.15 Lastly, OWCP applies
the principles set forth in Albert C. Shadrick,16 as codified in section 10.403 of OWCP’s
regulations,17 to determine the percentage of the employee’s LWEC.18
ANALYSIS
The Board finds that OWCP has not met its burden of proof to reduce appellant’s wageloss compensation, effective September 17, 2019, based on her capacity to earn wages as an
information clerk.
The record reflects that OWCP considered appellant’s part-time work at a supermarket
since 2015. It properly determined that her actual earnings did not represent her wage-earning
capacity, since they were due to part-time employment and appellant had the capacity to perform
full- time work.19
OWCP determined that appellant’s wage-earning capacity was represented by the
constructed position of information clerk, as it was within the medical restrictions provided by
second opinion physician, Dr. Guellich. In a December 20, 2018 report, Dr. Guellich opined that
appellant was partially disabled as a result of the employment injury and unable to return to her
letter carrier position. The Board finds that OWCP improperly determined that Dr. Guellich found
that appellant could perform the duties of the constructed position. OWCP did not forward a copy
of the information clerk position description to Dr. Guellich, and it did not ask that he address
whether appellant could perform the duties of the constructed position. Furthermore, Dr. Guellich
did not provide appellant’s work restrictions for the information clerk position. The Board,
therefore, finds that Dr. Guellich’s December 20, 2018 report did not establish that appellant was
medically able to perform the duties of the information clerk position.
The Board therefore finds that OWCP has not met its burden of proof to reduce appellant’s
wage-loss compensation, effective September 17, 2019, based on her capacity to earn wages as an
information clerk.

15

C.M., supra note 10; Federal (FECA) Procedure Manual, Part 2 -- Claims, Vocational Rehabilitation Services,
Chapter 2.813.19d (November 2011).
16

5 ECAB 376 (1953).

17

20 C.F.R. § 10.403.

18

5 U.S.C. § 8115(a).

19

Supra note 9.

6

ORDER
IT IS HEREBY ORDERED THAT the September 16, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 19, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

